NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2008-1604

                                 WITEX, U.S.A., INC.
                            and MANNINGTON MILLS, INC.,

                                                     Plaintiffs-Appellants,

                                            v.

                                   UNITED STATES,

                                                     Defendant-Appellee.


      Curtis W. Knauss, Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP, of New
York, New York, argued for plaintiffs-appellants. With him on the brief were Robert F.
Seely and Robert B. Silverman.

       Amy M. Rubin, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of New York, New York, argued for defendant-appellee.
With her on the brief were Barbara S. Williams, Attorney in Charge, and Jeanne E.
Davidson, Director, of Washington, DC. Of counsel on the brief was Yelena Slepak,
Attorney, Office of Assistant Chief Counsel, International Trade Litigation, United States
Customs and Border Protection, of New York, New York.

Appealed from: United States Court of International Trade

Judge Donald C. Pogue
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2008-1604

                                 WITEX, U.S.A., INC.
                            and MANNINGTON MILLS, INC.,

                                                       Plaintiffs-Appellants,

                                            v.

                                    UNITED STATES,

                                                       Defendant-Appellee.



               Appeal from the United States Court of International Trade in
               consolidated case nos. 98-00360 and 00-00131,
               Judge Donald C. Pogue.
                             __________________________

                             DECIDED: September 25, 2009
                             __________________________


Before SCHALL, PLAGER, and PROST, Circuit Judges.

PLAGER, Circuit Judge.

         Witex, U.S.A., Inc. and Mannington Mills, Inc. appeal from a judgment of the

United States Court of International Trade 1 that sustained the classification of its

imported laminated panels by the United States Customs Service under subheading

4411.19.40 of the Harmonized Tariff Schedule of the United States (HTSUS).



         1
               Witex, U.S.A., Inc. v. United States, 577 F. Supp. 2d 1353 (Ct. Int’l Trade
2008).
         In a companion case decided today, Faus Group, Inc. v. United States, No.

2008-1605 (Fed. Cir. Sept. 25, 2009), we hold that similar products should be classified

under HTSUS subheading 4418.90.40 (2001), which reads: “Builders’ joinery and

carpentry of wood, including cellular wood panels and assembled parquet panels;

shingles and shakes: Other: Other.” That holding applies as well to the merchandise at

issue in this case. Accordingly, we reverse the judgment of the Court of International

Trade.




2008-1604                                  2